

EXHIBIT 10.15







FEDERAL HOME LOAN BANK OF SEATTLE
THRIFT PLAN BENEFIT EQUALIZATION PLAN
Originally Effective as of
July 1, 1994
Amended Effective as of
January 1, 2005,
Except as Otherwise
Stated Herein






--------------------------------------------------------------------------------



THRIFT PLAN BENEFIT EQUALIZATION PLAN


INTRODUCTION
The adoption of this Thrift Plan Benefit Equalization Plan has been authorized
by the Board of Directors of the Federal Home Loan Bank of Seattle (the
“Employer”) solely for the purpose of providing benefits to certain employees
selected by the Employer, which benefits are equivalent to the matching
contributions and 401(k) contributions which would have been available under the
qualified defined contribution Thrift Plan, as adopted by the Employer (the
“Thrift Plan”), but for the limitations placed on benefits for such employees by
Sections 401(a) (17), 401(k)(3)(A)(ii), 401(m), 402(g) and 415 of the Internal
Revenue Code of 1986, as amended from time to time, or any successor thereto
(“Code”).
This Plan is intended to provide benefits in excess of the limitations on
benefits imposed by the Code for eligible employees whose benefits payable under
this Plan shall be paid solely from the general assets of the Employer and/or a
grantor trust established by the Employer to pay such benefits. No benefits
under this Plan shall be payable from the assets of the Thrift Plan.






--------------------------------------------------------------------------------



Article 1. Definitions


When used in the Plan, the following terms shall have the following meanings:
1.01 “Account” means the recordkeeping account maintained hereunder to record
the contributions deemed to be made by the Member and the Employer, as well as
the increase or loss in value attributable to the earnings thereon, all as
described hereafter.
1.02 “Actuary” means the independent consulting actuary retained by the Employer
to assist the Committee in its administration of the Plan.
1.03 “Beneficiary” means the beneficiary or beneficiaries designated in
accordance with Article 5 of the Plan to receive the benefit, if any, payable
upon the death of a Member of the Plan.
1.04 “Board of Directors” means the Board of Directors of the Employer.
1.05 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.
1.06 “Code Limitations” means the cap on compensation taken into account by a
plan under Code Section 401(a)(17), the limitations on 401(k) contributions
necessary to meet the average deferral percentage (“ADP”) test under Code
Section 401(k)(3)(A)(ii), the limitations on employee and matching contributions
necessary to meet the average contribution percentage (“ACP”) test under Code
Section 401(m), the dollar limitations on elective deferrals under Code Section
402(g) and the overall limitations on contributions and benefits imposed on
qualified plans by Code Section 415, as such provisions may be amended from time
to time, and any similar successor provisions of federal tax law.
1.07 “Committee” means the Thrift Plan Benefit Equalization Plan Committee
appointed by the Board of Directors to administer the Plan.
1.08 “Compensation” means, for purposes of this Plan, an Employee’s total salary
or wages from the Employer, before any salary reduction contributions to the
Employer’s 401(k) Plan, to the Employer’s Internal Revenue Code Section 125
flexible benefits plan, to the Employer’s Internal Revenue Code Section 132(f)
qualified transportation fringe benefits plan, and to this Plan, but excluding
any Employer contributions to this Plan, Employer contributions to any similar
retirement plan, and payments by the Employer (other than Section 125
contributions) on account of medical, disability and life insurance.
Compensation also includes bonuses, if the Member makes a separate irrevocable
deferral election to defer a percentage of a bonus no later than June 30 of the
applicable calendar year performance period, even though that bonus will not be
payable until the next calendar year, and by March 15, 2005 for the 2004
calendar year performance period.
1.09 “Effective Date” of this amended and restated Plan is January 1, 2005,
except as otherwise specifically provided herein. The Plan’s original Effective
Date was July 1, 1994.
1






--------------------------------------------------------------------------------



This Plan has been amended and restated as of January 1, 2005 to comply with
Code Section 409A and applicable regulations.


1.10 “Employer” means the Federal Home Loan Bank of Seattle.
1.11 “Member” means a Highly-Compensated Employee of the Employer, as that term
is defined in the Thrift Plan, who has been selected to be a Member by the Board
of Directors. Notwithstanding the foregoing, effective January 1, 2007, the
Board designates as an eligible Member any employee whose Compensation will
exceed the limit on eligible compensation for a Plan Year under Code Section
401(a)(17), regardless of whether that employee is treated as a
Highly-Compensated Employee under Code Section 414(q); provided, however, that
any previous designation of an eligible Member by the Board shall remain in
effect to the extent that such designation has not been previously revoked by
the Board.
1.12 “Plan” means the Federal Home Loan Bank of Seattle Thrift Plan Benefit
Equalization Plan, as set forth herein and as amended from time to time, plus
any administrative rules and regulations adopted by the Committee.
1.13 “Plan Year” means the calendar year.
1.14 “Thrift Plan” means the qualified defined contribution Thrift Plan and
trust under Sections 401(a) and 501(a) of the Code, as adopted by the Employer.


Article 2. Membership
2.01 Each employee of the Employer who is selected as a Member in this Plan and
who is included in the membership of the Thrift Plan shall be enrolled as a
Member of this Plan for the purposes of Article 3 on the latest of (i) the date
on which he is eligible to make an elective contribution under the Thrift Plan,
(ii) the date he is selected as a Member by the Board of Directors, or (iii)
July 1, 1994.
2.02 If a Member is no longer entitled to participate in the Thrift Plan and to
make any contributions to the Thrift Plan, his membership in the Plan shall
terminate on such date.
2.03 A benefit shall be payable under the Plan to or on account of a member only
upon the Member’s retirement, death or other termination of employment with the
Employer.
2.04 No employee shall have the automatic right to be selected as a Member. Once
selected as a Member, the employee shall remain a Member each year unless
removed by action of the Board of Directors. If an employee ceases to be a
Member but continues to be employed by the Employer, he shall not be eligible to
defer any further portion of his compensation under Sections 3.01, 3.02 or 3.03
until he shall again become a Member.




--------------------------------------------------------------------------------



Article 3. Amount and Payment of Benefits


3.01 Annually on or before December 31, a Member may elect to defer an amount of
his compensation for the next calendar year. The amount deferred may not exceed
an amount that is determined annually by the Committee in its sole discretion
and that is communicated to the Member during December of the year preceding the
calendar year in which the compensation is deferred. The election shall be in
writing, on a form provided by the Committee, and shall be irrevocable as to any
compensation payable in the next calendar year. Any change of election with
respect to future years’ Compensation must be filed with the Committee prior to
the end of the calendar year preceding the calendar year in which the change is
to take effect.
Notwithstanding the previous paragraph, a new Member may elect to defer the
receipt of a portion of his Compensation payable for services performed after
the date of such election during the remainder of the calendar year of
eligibility in an amount not to exceed the amount determined by the Committee as
described in the preceding paragraph. That election must be made in writing
within 30 days after the Member is notified of his eligibility to participate in
this Plan, and shall be irrevocable as to any Compensation payable for services
performed after the date of such election during the remainder of that calendar
year.
The amount deferred by the Member pursuant to this Section 3.01 shall be
withheld from the Member’s Compensation each month in such percentages as the
Member designates on an election form completed by December 31 for each month in
the next calendar year. The Member may designate different percentages for each
such month, if he or she wishes. Notwithstanding the foregoing, a Member may
elect to make a separate deferral election with respect to bonuses, if that
irrevocable election to defer a percentage of a bonus is made no later than June
30 of the applicable calendar year performance period, even though that bonus
will not be payable until the next calendar year, and by March 15, 2005 for the
2004 calendar year performance period.
3.02 A Member annually may make an additional irrevocable election within the
time period described in Section 3.01 (on or before December 31 for the next
calendar year) to contribute an additional amount of his Compensation to the
Employer’s Thrift Plan for the next calendar year. The amount subject to such
election shall be equal to the lesser of (a) the maximum amount of additional
elective contributions that could be made to the Employer’s Thrift Plan for the
next calendar year on his or her behalf under the average deferral percentage
test and subject to the limitation on elective deferrals under Internal Revenue
Code Section 402(g), or (b) his or her Compensation deferred under this Plan for
the next calendar year. If a Member makes that election, the amount subject to
the election shall be available in cash to the Member as soon as is practicable
after the end of the applicable calendar year, but in no event later than March
15 of the year following that calendar year; provided, however, that such amount
shall be contributed as an elective contribution to the Employer’s Thrift Plan,
if the Member has irrevocably elected to do so, no later than December 31 of the
calendar year in which the Compensation to which the salary deferral relates is
earned.
3.03 For each elective contribution addition credited to a Member under Section
3.01, such Member shall also be credited with a matching contribution addition
under this Plan equal to the matching contribution, if any, that would be
credited under the Thrift Plan with respect to such amount if contributed to the
Thrift Plan, determined as if the provisions of the Thrift Plan were
administered without regard to the Code Limitations and determined after taking
into account the employee’s actual regular account and 401(k) account elective
contributions to and actual matching contributions under the Thrift Plan. Such
matching contribution addition for any calendar year shall be determined after
subtracting any Member elective contribution additions that are contributed to
the Employer’s Thrift Plan under Section 3.02. Notwithstanding the foregoing,
Members will not be credited with a matching contribution addition under this
Plan for calendar year 2005, so that any elective contribution addition credited
to a Member under Section 3.01 for calendar year 2005 will not receive any
matching contribution addition under this Plan for that year.
3.04 The Committee shall maintain Plan recordkeeping accounts on the books and
records of the Employer for each Member. The pre-2005 elective contribution
additions and matching contribution additions of a Member under Sections 3.01
and 3.03 shall be credited to the Member’s pre-2005 grandfathered Plan
recordkeeping account as soon as reasonably practicable after the date that the
compensation reduced under Section 3.01 would otherwise have been paid to such
Member. The post-2004 elective contribution additions and matching contribution
additions of a Member under Sections 3.01 and 3.03 shall be credited to the
Member’s post-2004 Plan recordkeeping account as soon as reasonably practicable
after the date that the compensation reduced under Section 3.01 would otherwise
have been paid to such Member. In addition, the respective Plan recordkeeping
accounts of a Member shall be adjusted from time to time to reflect an
investment rate of return equal to the investment rate of return on the Thrift
Plan funds elected by the Member on the Member’s Change of Investment Form for
this Plan.




--------------------------------------------------------------------------------



3.05 A Member shall irrevocably elect in writing within 60 days after retirement
or termination with the Employer to receive the Member’s pre-2005 grandfathered
Plan recordkeeping account in the form of (a) a lump sum payment as soon as
reasonably practicable after his or her retirement or termination of employment
with the Employer, or (b) installment payments over a period of up to ten years
after his or her retirement or termination of employment with the Employer. If
the Member fails to elect a form of payment within such time, the Member’s
pre-2005 grandfathered Plan recordkeeping account shall be paid in the form of
installment payments over a period of ten years.
3.06 In accordance with IRS transition rules under Code Section 409A, all
Members must elect no later than December 31, 2008 to receive their post-2004
Plan recordkeeping account upon retirement or termination of employment or death
in a lump sum payment or in installment payments over a period of up to ten
years after his or her retirement or termination of employment with the
Employer, or death; provided, however, that if an existing Member retires,
terminates, or dies in 2006, 2007, or 2008, his or her prior election of the
form of payment of the Post-2004 Account cannot be changed in 2006, 2007, or
2008 as to the amounts that would otherwise have been paid in the year in which
that election is made. New Members after December 31, 2008 must initially elect
at the time they become a Member to receive their post-2004 Plan recordkeeping
account upon retirement or termination of employment, or death in a lump sum
payment or in installment payments over a period of up to ten years. Payments
shall commence within sixty (60) days after the applicable distribution event. A
Member may later elect at least twelve (12) months prior to retirement or
termination of employment or death to change the form of payment the Member
previously elected to a lump sum payment or installment payments over a period
of up to ten years, provided that election also changes the distribution date of
the Member’s post-2004 Plan recordkeeping account to a date that is at least
five years later than the date of the Member’s retirement or termination of
employment or to a date permitted by Code Section 409A regulations or guidance,
if that date would be earlier. The five-year extension does not apply if payment
is to begin upon the Member’s death.
3.07 If a Member dies prior to receiving the balance credited to his or her
pre-2005 grandfathered Plan recordkeeping account under Section 3.05 above, his
or her beneficiary shall irrevocably elect in writing within 60 days after the
Member’s death to receive the Member’s pre-2005 grandfathered Plan recordkeeping
account in the form of (a) a lump sum payment as soon as reasonably practicable
after the Member’s death, or (b) installments over a period of up to ten years
after the Member’s death. If the beneficiary fails to elect a form of payment
within such time, the Member’s pre-2005 grandfathered Plan recordkeeping account
shall be paid to the beneficiary in the form or installment payments over a
period of ten years after the Member’s death.
3.08 If a Member dies prior to the commencement of payments from his or her
post-2004 Plan recordkeeping account, the Member’s Beneficiary shall receive the
Member’s post-2004 Plan recordkeeping account in the most recent form of payment
properly elected by the Member prior to his or her death in accordance with the
terms of this Plan. If the Member made no form of payment election, the Member’s
post-2004 Plan recordkeeping account will be paid to the Beneficiary in ten
annual installments, beginning as soon as reasonably practicable after the
Member’s death. If a Member dies after payments to the Member have already
commenced and the Member had elected installment payments, the Member’s
Beneficiary shall receive the remaining annual installment payments that would
otherwise have been paid to the Member. This Paragraph 3.08 also applies to
former Members who still have a post-2004 Plan recordkeeping account balance at
the time of their death.


Article 4. Source and Method of Payments
4.01 All payments of benefits under the Plan shall be paid from, and shall only
be a general claim upon, the general assets of the Employer, notwithstanding
that the Employer, in its discretion, may establish a bookkeeping reserve or a
grantor trust (as such term is used in Sections 671 through 677 of the Code) to
reflect or to aid it in meeting its obligations under the Plan with respect to
any Member or prospective member or beneficiary. No benefit whatever provided by
the Plan shall be payable from the assets of the Thrift Plan. No Member shall
have any right, title or interest whatever in or to any investments which the
Employer may make or any specific assets which the Employer may reserve to aid
it in meeting its obligations under the Plan.




--------------------------------------------------------------------------------



Article 5. Designation of Beneficiaries
5.01 The beneficiary who shall be entitled to receive the amount, if any,
payable under the Plan upon a Member’s death shall be the same as the Member has
chosen for the Thrift Plan.
5.02 If no such valid beneficiary designation is in effect at the time of a
Member’s death, or if no designated beneficiary survives the Member, the
Member’s estate shall be deemed to have been designated his beneficiary and
shall be paid the amount, if any, payable under the Plan upon the Member’s
death. If the Committee is in doubt as to the right of any person to receive
such amount, the Committee may pay such amount into any court of appropriate
jurisdiction and such payment shall be a complete discharge of the liability of
the Plan and the Employer therefor.


Article 6. Administration of the Plan
6.01 The Board of Directors has delegated to the Committee, subject to those
powers which the Board has reserved as described in Article 7 below, general
authority over and responsibility for the administration of the Plan. The
Committee shall, subject to the review and approval of the Human Resources
Committee of the Board of Directors, interpret and construe the Plan, make all
determinations considered necessary or advisable for the administration of the
Plan and any trust referred to in Article 4 above, and the calculations of the
amount of benefits payable thereunder, and review claims for benefits under the
Plan. The Human Resources Committee of the Board of Directors’ interpretations
and constructions of the Plan and its decisions or actions thereunder shall be
binding and conclusive on all persons for all purposes.
6.02 If the Committee deems it advisable, it shall arrange for the engagement of
the Actuary, and legal counsel and certified public accountants (who may be
counsel or accountants for the Employer), and other consultants, and make use of
agents and clerical or other personnel, for purposes of the Plan. The Committee
may rely upon the written opinions of such Actuary, counsel, accountants, and
consultants, and upon any information supplied by the Thrift Plan for purposes
of Sections 3.01 and 3.02 of the Plan, and delegate to any agent or to any
subcommittee or Committee member its authority to perform any act hereunder,
including without limitation those matters involving the exercise of discretion;
provided, however, that such delegations shall be subject to revocation at any
time at the discretion of the Committee. The Committee shall report to the Human
Resources Committee of the Board of Directors at least once each calendar year
with regard to the matters for which it is responsible under the Plan.
6.03 The Committee shall consist of at least three individuals, each of whom
shall be appointed by, shall remain in office at the will of, and may be
removed, with or without cause, by the Board of Directors. No Committee member
shall be entitled to act on or decide any matters relating solely to such
Committee member or any of his or her rights or benefits under the Plan. Any
Committee member may resign at any time. A Committee member shall not receive
any special compensation for serving in such capacity but shall be reimbursed
for any reasonable expenses incurred in connection therewith. No bond or other
security need be required of the Committee or any Committee member in any
jurisdiction.
6.04 The Committee shall elect or designate its own Chairman, establish its own
procedures and the time and place for its meetings and provide for the keeping
of minutes of all meetings. Any action of the Committee may be taken upon the
affirmative vote of a majority of the Committee members at a meeting or, at the
direction of its Chairman, without a meeting by mail or telephone, provided that
all of the Committee members are informed in writing of the vote.
6.05 All claims for benefits under the Plan shall be submitted in writing to the
Chairman of the Committee. The Committee will make its determination regarding
claims and provide written notice of the decision on each such claim with
reasonable promptness to the Member or his beneficiary (the “claimant”). The
claimant may request a review by the Human Resources Committee of the Board of
Directors of any decision denying the claim in whole or in part. Such request
shall be made in writing and filed with the Human Resources Committee of the
Board of Directors within 30 days of such denial. A request for review shall
contain all additional information which the claimant wishes the Human Resources
Committee of the Board of Directors to consider. The Human Resources Committee
of the Board of Directors may hold any hearing or conduct any independent
investigation which it deems desirable to render its decision, and the decision
on review shall be made as soon as feasible after the Human Resources Committee
of the Board of Directors’ receipt of the request for review. Written notice of
the decision on review shall be furnished to the claimant. For all purposes
under the Plan, such decisions on claims (where no review is requested) and
decisions on review (where review is requested) shall be final, binding and
conclusive on all interested persons as to all matters relating to the Plan.
6.06 All expenses incurred by the Committee and the Human Resources Committee of
the Board of Directors in its administration of the Plan shall be paid by the
Employer.




--------------------------------------------------------------------------------



Article 7. Amendment and Termination
7.01 The Board of Directors may amend, suspend or terminate, in whole or in
part, the Plan without the consent of the Committee, any Member, beneficiary or
other person, except that no amendment, suspension or termination shall
retroactively impair or otherwise adversely affect (without consent) the rights
of any Member, beneficiary or other person to benefits under the Plan which have
accrued prior to the date of such action, as determined by the Committee in its
sole discretion, provided, however, that such benefits shall continue to be
adjusted thereafter to reflect investment gains and losses.
Provided, however, that effective November 1, 2003, the Board of Directors
delegates amendment authority to the Committee to adopt Plan amendments which
are of an administrative nature or are required or permitted under applicable
law, provided that any such amendment is reported to the Board within 2 1/2
months after the end of the Plan Year in which that amendment is adopted.
Article 8. General Provisions
8.01 The Plan shall be binding upon and inure to the benefit of the Employer and
its successors and assigns and the Members, and their successors, assigns,
designees and estates. The Plan shall also be binding upon and inure to the
benefit of any successor organization succeeding to substantially all of the
assets and business of the Employer, but nothing in the Plan shall preclude the
Employer from merging or consolidating into or with, or transferring all or
substantially all of its assets to, another organization which assumes the Plan
and all obligation of the Employer hereunder. The Employer agrees that it will
make appropriate provision for the preservation of the Members’ rights under the
Plan in any agreement or plan which it may enter into to effect any merger,
consolidation, reorganization, or transfer of assets. Upon such a merger,
consolidation, reorganization, or transfer of assets and assumption of Plan
obligations of the Employer, the term “Employer” shall refer to such other
organization and the Plan shall continue in full force and effect to the extent
such successor organization has assumed the Plan. If such successor organization
does not assume the Plan, the Employer remains liable for payment of Plan
benefits under this Plan.
8.02 Neither the Plan nor any action taken thereunder shall be construed as
giving to a Member the right to be retained in the employ of the Employer or as
affecting the right of the Employer to dismiss any Member from its employ.
8.03 The Employer shall withhold or cause to be withheld from all benefits
payable under the Plan all federal, state, local or other taxes required by
applicable law to be withheld with respect to such payments.
8.04 No right or interest of a Member under the Plan may be assigned, sold,
encumbered, transferred or otherwise disposed of and any attempted disposition
of such right or interest shall be null and void.
8.05 If the Committee shall find that any person to whom any amount is or was
payable under the Plan is unable to care for his or her affairs because of
illness or accident, or is a minor, or has died, then any payment, or any part
therefor, due to such person or his or her estate (unless a prior claim therefor
has been made by a duly appointed legal representative), may, if the Committee
is so inclined, be paid to such person’s spouse, adult child or other relative,
an institution maintaining or having custody of such person, or any other person
deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be in complete discharge
of the liability of the Plan and the Employer therefor.
8.06 The unpaid balance of any account maintained pursuant to this Plan is an
unsecured, general obligation of the Employer. All amounts deferred hereunder
remain the unrestricted assets of the Employer. Any assets purchased shall
remain the sole property of the Employer subject to the claims of its general
creditors and shall be available for the Employer’s use for whatever purpose
desired. No Participant hereunder shall have any right other than the unsecured
promise of the Employer to pay deferred Compensation in the future. No
Participant has ownership rights with respect to any asset of the Employer by
reason of his or her participation in this Plan.
8.07 All elections, designations, requests, notices, instructions, and other
communications from a Member, beneficiary or other person to the Committee
required or permitted under the Plan shall be in such form as is prescribed from
time to time by the Committee and shall be mailed by first-class mail or
delivered to such location as shall be specified by the Committee and shall be
deemed to have been given and delivered only upon actual receipt thereof at such
location.
8.08 The benefits payable under the Plan shall be in addition to all other
benefits provided for employees of the Employer and shall not be deemed salary
or other compensation by the Employer for the purpose of computing benefits to
which any employee may be entitled under any plan or arrangement of the
Employer.






--------------------------------------------------------------------------------



8.09 No Committee member shall be personally liable by reason of any instrument
executed by him or her or on his or her behalf, or action taken by him, in his
capacity as a Committee member nor for any mistake of judgment made in good
faith, unless due to the Committee Member’s fraud, bad faith, willful misconduct
or gross negligence. The Employer shall indemnify and hold harmless each
Committee member and each employee, officer or director of the Employer, to whom
any duty, power, function or action in respect of the Plan may be delegated or
assigned, against any cost or expense (including fees of legal counsel) and
liability (including any sum paid in settlement of a claim or legal action with
the approval of the Employer) arising out of anything done or omitted to be done
in connection with the Plan, unless arising out of such person’s fraud, bad
faith, willful misconduct or gross negligence.
8.10 As used in the Plan, the masculine gender shall be deemed to refer to the
feminine, and the singular person shall be deemed to refer to the plural,
wherever appropriate.
8.11 The captions preceding the section of the Plan have been inserted solely as
a matter of convenience and shall not in any manner define or limit the scope or
intent of any provisions of the Plan.
8.12 The Plan shall be construed, administered and enforced according to the
laws of the State of Washington in effect from time to time. Venue shall also be
in the State of Washington.
This amended and restated Thrift Plan Benefit Equalization Plan has been duly
executed by the Employer’s authorized representative this 30th day of December ,
2008, to be effective as of January 1, 2005, except as otherwise specifically
stated herein.
 
 
 
 
 
FEDERAL HOME LOAN BANK OF SEATTLE
 
 
 
By
 
 
 
 
Chairman of the Board of Directors







